Citation Nr: 0122234	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  95-24 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cervical sprain 
(claimed as neck injury).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Houston, Texas.

The veteran initiated his appeal in May 1995 when he filed a 
timely notice of disagreement.  The RO provided the veteran 
with a statement of the case in June 1995.  The veteran 
perfected his appeal by filing a substantive appeal (VA Form 
9) in August 1995.


FINDINGS OF FACT

1.  The regional office (RO) has obtained all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran has a current disability of cervical 
spondylosis.

3.  Cervical strain was shown in service; the evidence 
submitted in support of the claim establishes a nexus between 
the current disability of cervical spondylosis and the 
cervical strain in service.


CONCLUSION OF LAW

Disability due to cervical sprain was incurred or aggravated 
by active service.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (Supp. 
2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) that 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  

The Board finds that the claim has been adequately developed 
pursuant to the VCAA.  In view of the disposition below, it 
is clear that it is not prejudicial for the Board to decide 
the case on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. § 3.102 (2000).

Service medical records show that the veteran injured his 
neck in October 1968, while playing football.  He was taken 
to the emergency room and hospitalized 37 days for evaluation 
and treatment.  Initial physical examination indicated the 
veteran had normal cephalic, but was unable to move his neck 
because of neck pain, mostly posterior.  There was marked 
cervical muscle spasm.  No neurological deficit was noted.  
The remainder of the examination was normal.  The veteran was 
treated with cervical traction and ice application to the 
neck.  After pain and spasm decreased sufficiently, the 
veteran was placed in a cervical plaster collar and began 
ambulating.  After the collar, he was followed by four-poster 
for approximately two weeks.  He continued ambulating, but 
maintained some stiffness of the neck with limitation of 
rotation primarily.  Repeat roentgenographic studies were 
done, which again were interpreted to show no bony 
abnormalities.  The veteran was placed on diathermy with 
range of motion exercises in November 1968 and showed marked 
improvement in rotation.  When discharged, the veteran had 30 
degrees lateral rotation on the left and right, 20 degrees 
extension, and 35 degrees flexion.  He was put on a 90-day 
physical profile.  Discharge diagnosis was cervical sprain.

The veteran sought treatment in November 1968 as an 
outpatient, complaining of persistent neck pain and marked 
limitation of motion posteriorly and bilaterally.  A cervical 
spine X-ray was performed and interpreted to show a "very 
questionable minor impaction of C3," but was otherwise 
interpreted as normal.  The veteran was treated with a collar 
and heat.  The veteran continued to complain of pain in the 
posterior aspect of the skull and upper neck with a feeling 
of movement on the right side.  He showed good range of 
motion.  No crepitus was observed on motion of the neck.  A 
January 1969 X-ray of the cervical spine was interpreted to 
be normal.  The veteran was seen again in mid-January 1969 
and was asymptomatic the preceding week.  He was advised to 
return to the clinic for pain.  The veteran underwent a 
separation physical examination in February 1970.  An X-ray 
of his cervical spine was interpreted to be negative for a 
recent or old bone and intervertebral injury.  An old 
compression fracture, C3, asymptomatic was listed in the 
summary of defects and diagnoses.  

The veteran alleged outpatient treatment for neck pain with 
Dr. C. on two occasions between 1983 and 1984.

The veteran sought treatment at the VA medical center (VAMC) 
in Houston, Texas intermittently between January 1994 and May 
1998.  The veteran's pertinent complaints were increasing 
neck pain, decreasing range of motion, and numbness in his 
third digits bilaterally over the past years.  The medical 
histories vary regarding the onset or continuity of pain.  A 
January 1994 consultation sheet states that the pain has been 
intermittent since the 1968 injury.  A March 1994 medical 
history noted that the veteran had a broken neck in 1969 that 
healed and slowly became more painful over the past years.  
In September 1994, the veteran reported that he had neck 
pains for the last five to six years, which had worsened 
recently.  A March 1996 history states that the veteran had 
experienced neck pain "on and off X 5-6 years."

X-rays of the cervical spine in January 1994 were interpreted 
to show minimal bony degenerative change, very minimal 
posterior offset of C5 vertebral body with respect to C6 
vertebral body, and a metallic staple superimposed over soft 
tissues possibly related to clothing.  Other studies of the 
cervical spine, taken in January 1994, were interpreted to 
show reversal of normal lordosis in the upper spine 
compatible with muscle spasm and vertebral bodies, disc 
spaces and posterior elements were intact.  A February 1994 
magnetic resonance image (MRI) was interpreted to show very 
minimal spondylotic changes at C3-4, C4-5, and C5-6 with 
slight disc protrusion at the C5-6 on the left.  November 
1995 X-rays of the cervical spine were interpreted to show 
slightly abnormal curvature of the cervical spine, possibly 
muscular spasm.  No acute fracture or dislocation was seen.  
May 1997 X-rays of the cervical spine were interpreted to 
show minimal reversal of upper cervical curve, no significant 
disc narrowing, very minimal bony degenerative change, and no 
acute fracture or dislocation evident.  An April 1998 MRI was 
interpreted to show a soft tissue mass behind C5, mainly on 
the left.  The mass was considered most likely an extruded 
disc fragment, probably from the C4-5 level, which compressed 
the spinal cord and impinged on the nerve root foramen at C5-
6, especially on the left side, where it compressed the left 
C6 nerve root.  The right C6 nerve root was also somewhat 
impinged by the mass.  The spinal cord compression was seen 
as severe enough to produce some increased "T2-w" signal in 
the spinal cord.  A focal left paracentral C5-6 osteophyte 
was also seen, but the examiner stated that it could have 
also been the inferior margin of the previously described 
extruded disc, now impinging on the nerve root fibers medial 
to their foramen in the nerve root entry.

The veteran underwent a VA physical examination in June 1997.  
Pertinent medical history indicated that the veteran had 
injured his back while playing football in October 1969 and 
was told that he had fracture at his C2 vertebra.  The 
veteran reported that his neck improved for sometime after 
that and did not start giving him problems until the 1980s, 
when he began having increased pain in his entire neck.  His 
current complaint was that the neck hurts on the left side, 
going down the midline of his neck towards his shoulder 
blades.  He also complained of constant numbness in his long 
and ring finger on his left hand.  He had been treated by 
VAMC Houston Neurosurgery, but no pathology was found to 
warrant surgery.  The diagnostic impression was that it 
appeared that the veteran had some degenerative changes in 
the neck, particularly in the lower cervical spine area.  It 
also appeared that the majority of his complaints were in the 
C5-C6-C7 level, with what appeared to be C6-7 radiculopathy.  
The examining physician further stated that a MRI or 
electromyelogram might be needed to further evaluate the 
possibility of a compressive nerve root in the left cervical 
spine that may have been progressive over the last several 
years.

The veteran underwent a VA physical examination in March 
1999.  The medical history showed that the veteran is right-
hand dominant.  He retired from working in 1996 because of 
his cervical spine difficulties.  He had worked a myriad of 
jobs, but mostly recently, had worked for a hotel.  The 
veteran gave the same description of his original injury and 
treatment as he related during the June 1997 examination 
above.  At separation from the service, the veteran had 
normal range of motion except for left side rotation, which 
showed a 10-degree loss.  The veteran reported that his neck 
pain became progressively worse in the early 1990s and he 
gradually developed right arm pain as well.  The examiner 
noted the results of the February 1994 and April 1998 MRI and 
EMG/NCV evaluations.  Approximately two years ago, the 
veteran began wearing a cervical collar and has continued to 
wear it.  His current complaints were right more than left-
sided upper extremity weakness diffusely through both upper 
extremities.  His neck becomes stiff when he takes off the 
cervical collar.  The veteran reported that he takes 
medication and uses a TENS unit, in addition to wearing the 
collar.  The X-rays were interpreted to show some mild disk 
height loss at C5-6 and some foraminal stenosis at 4-5 and 5-
6 on the right and 4-5 on the left.  The diagnostic 
impression was cervical spondylosis with possible cervical 
radiculopathy.  The examining physician opined that the 
veteran's current condition was not related to the October 
1968 injury in service, which was correctly diagnosed as 
cervical sprain.  The examiner further stated that while 
dating the onset of the degenerative changes was not 
feasible, in all medical probability, the changes were age-
related due to the "totality of life experiences," not the 
injury in service.

In June 1999, the physician who was following the veteran in 
the VAMC Neurosurgery service stated that the veteran had 
noticed increasing right radicular arm pain.  He further 
stated that the veteran had several disc herniations and was 
undergoing further diagnostic tests.  The physician stated 
that the veteran might require surgery.  He concluded that 
Neurosurgery would continue to follow the veteran closely.

In July 2000, the veteran underwent a VA examination with the 
same physician who had examined him in March 1999.  The 
examiner reviewed the prior evaluation, the claims folder, 
including four lay statements.  The veteran currently 
complained of patchy numbness throughout his right arm and 
pain in his neck and right arm.  He rarely wore the cervical 
collar since the March 1999 evaluation and subjectively 
reported that his range of motion has improved since he got 
out of the cervical collar.  X-rays of the cervical spine 
were interpreted to reveal no change.  Some mild disk height 
loss was noted at L5-6.  The diagnostic impression was 
cervical spondylosis and a history of cervical strain.  The 
examining physician remarked that if the veteran had cervical 
strain, it had resolved.  The current symptoms of cervical 
spondylosis, degenerative disc disease, and possible cervical 
radiculopathy were most likely related to age-related 
changes, according to the examiner.  He further stated that 
medical research does not support a causal relationship 
between single event injuries and aggressive long-term 
degenerative processes, with the exception of a cervical or 
lumbar fracture.  The examiner reported that the medical 
evidence did not reveal a 'fracture.'  He noted that the 
veteran could be an exception to the medical literature and 
might simply have been misdiagnosed, while actually having 
sustained a traumatic rupture of the disk in 1969, which had 
become progressively worse.  The examiner stated that a 
misdiagnosis was possible and would account for the lay 
statements that the veteran's neck pain remained painful.

Four lay statements were submitted from a friend of the 
veteran, his stepmother, his sister, and his former wife.  
The friend, J.M.H., wrote in January 2000 that she has known 
the veteran for over 20 years and he has always suffered from 
severe problems with his neck, which have become worse in 
most recent times.  C.H., the veteran's sister, stated in 
February 2000 that he has been in constant need of care for 
problems with his neck and spine ever since he accidentally 
broke his neck in the Air Force.  His former wife, P.G. 
stated in February 2000 that she has known the veteran for 45 
years and was married to him during his active duty in the 
service.  P.G. further stated that the veteran complained 
constantly of his neck hurting, and he took medication for 
severe pain and at times, wore a neck brace to support his 
neck.  In an undated statement, E.N., the veteran's 
stepmother, indicated that she knew the veteran since he was 
in high school and she was aware of all the athletics that 
the veteran engaged in.  She stated that when he returned 
home, he was unable to work as he once did before the 
accident.  E.N. concluded that the veteran is in pain every 
time he comes to her home.


II.  Analysis

A review of the record shows that the veteran sustained a 
neck injury in service that was initially diagnosed as 
cervical strain.   The Board notes that the treatment of the 
veteran's neck injury involved a very lengthy, 37-day 
hospitalization with multiple therapeutic methods and a 
gradual course of improvement.  Approximately one month after 
the initial injury, an X-ray was interpreted to be normal 
except for a "very questionable minor impaction of C3."  X-
rays taken in February 1970 for the separation examination, 
were interpreted to show no recent or old bone and 
intervertebral injury; however, an old compression fracture, 
C3, asymptomatic was listed in the summary of defects and 
diagnoses.  In sum, the service medical records establish a 
serious neck injury that responded only slowly to protracted 
treatment.  Radiographic studies were ambiguous as to whether 
there was bony injury and, if so, the nature of the bony 
injury.

The record then reflects a substantial void of objective 
evidence of continuity of symptoms.  There is an allegation 
of intervening treatment, but no actual records are now on 
file.  The statements of medical history are also mixed as to 
the actual continuity of symptoms.  X-rays taken between 1994 
and the most recent VA examination in July 2000 were all 
interpreted to show no old or recent fractures of the 
cervical spine.  

A VA physician has provided two opinions as to the medical 
probability that the current disability is related to 
service.  The first opinion was that the cervical strain in 
service resolved, and that any current disability was more 
likely to be related to the aging process.  The Board finds 
this opinion is entitled to substantial weight and could 
support a denial of the claim.  Certainly, the Board believes 
that the determination of the RO to deny the claim was a fair 
interpretation of the record.  

The same VA physician, however, provided a second opinion.  
In that opinion, the physician concluded that it is possible 
that the veteran's initial injury was misdiagnosed and the 
veteran's current disability was the result his initial 
injury, which could account for the lay statements that the 
veteran had chronic pain since his initial injury.  In the 
Board's view, the record can not be said to have a 
preponderance of the evidence in favor of the claim and, in 
truth, the first opinion of the VA physician may very well be 
what actually occurred in this case.

But the Board also believes that evidence of a serious neck 
injury in service, the presence of a diagnosis of a 
compression fracture in service, albeit somewhat tentative, 
the undisputed current existence of cervical spondylosis, and 
second opinion of the VA physician linking current disability 
to service, are sufficient to at least place the positive and 
negative evidence in equipoise as to whether the diagnosis of 
cervical strain in service can be dissociated from the 
diagnosis of cervical spondylosis post service.  In this 
circumstance the benefit of the doubt doctrine is for 
application.  38 U.S.C.A. § 5107.  Accordingly, the Board 
finds that cervical strain was incurred in service and that 
it continued thereafter, that there is competent evidence 
that the veteran currently has cervical spondylosis and that 
service connection for is warranted. 


ORDER

The claim for service connection for cervical strain is 
granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

